Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13, 16-22 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John LeBlanc on 5/23/22. The application has been amended as follows: 

On The Claims:
Please rewrite the claims 1, 7-9, 13, 16 and 22 as follows:

1.	(Currently Amended) A method for managing scheduling of services during a boot-up process in an electronic device comprising a multi-core processor including at least one big core and at least one small core, comprising:
identifying, by the electronic device, a plurality of services initiated during the boot-up process of the electronic device;
registering system parameters associated with the electronic device for each of the plurality of services; 
determining, by the electronic device, a criticality of each of the plurality of services for the boot-up process, wherein the criticality indicates whether each of the plurality of services is critical or non-critical for the boot-up process; 
tagging label data to each of the plurality of services, wherein the label data represents whether each of the plurality of services is critical or non-critical; 
clustering, by the electronic device, each of the plurality of services into an accelerating cluster or a decelerating cluster based on the registered system parameters associated with the electronic device for each of the plurality of services and the tagged label data to each of the plurality of services; and
booting the electronic device by assigning the services to the at least one big core and the at least one small core based on the clustering,
wherein a service of the plurality of services is determined as critical for the boot-up process based on that the service is enabled or disabled by a user input in a notification settings screen of the electronic device.

7.	(Currently Amended) The method of claim 1, wherein a service of the plurality of services is determined as critical for the boot-up process if the service initiates a predefined number of other services, and wherein the service is determined as non-critical for the boot-up process if the service does not initiate the predefined number of other services.

8.	(Currently Amended) A method for managing scheduling of services during a boot-up process in an electronic device comprising a multi-core processor including at least one big core and at least one small core, comprising:
determining, by the electronic device, a criticality of each of a plurality of services for the boot-up process, wherein the criticality indicates whether each of the plurality of services is critical or non-critical for the boot-up process;
detecting an initiation of the boot-up process in the electronic device;
identifying, by the electronic device, first services available in an accelerating cluster and second services available in a decelerating cluster based on the criticality of each of the plurality of services; 
scheduling, during the boot-up process, the first services based on at least one big core of the multi-core processor and the second services based on at least one small core of the multi-core processor;
shifting a cluster center if at least two data points are greater than a threshold, the at least two data points out of a plurality of data points representing the plurality of services, wherein the cluster center is shifted based on a distance between the plurality of data points and the cluster center; 
clustering the plurality of data points into the accelerating cluster or the decelerating cluster based on the cluster center; and
booting the electronic device by assigning the services to the at least one big core and the at least one small core based on the clustering, 
wherein a service of the plurality of services is determined as critical for the boot-up process based on that the service is enabled or disabled by a user input in a notification settings screen of the electronic device.

9.	(Currently Amended) The method of claim 8, further comprising:
identifying the plurality of services initiated during the boot-up process of the electronic device, wherein the plurality of services comprise the first services and the second services;
registering system parameters associated with the electronic device for each of the plurality of services;
tagging label data to each of the plurality of services, wherein the label data represents whether each of the plurality of services is critical or non-critical;
feeding the registered system parameters associated with the electronic device for each of the plurality of services and the tagged label data to each of the plurality of services into a four-dimensional (4D) clustering model; and
creating a 4D map by plotting the plurality of data points representing the plurality of services on four axes of the 4D clustering model based on the registered system parameters associated with the electronic device for each of the plurality of services and the tagged label data to each of the plurality of services



13.	(Currently Amended) The method of claim 9, wherein a service of the plurality of services is determined as critical for the boot-up process if the service initiates a predefined number of other services, or the service is enabled or disabled in a notification panel of the electronic device, and wherein the service is determined as non-critical for the boot-up process if the service does not initiate the predefined number of other services.

16.	(Currently Amended) An electronic device for managing scheduling of services during a boot-up process in the electronic device comprising:
a memory; 
a multi-core processor including at least one big core and at least one small core; and 
a scheduler operatively coupled to the memory and the multi-core processor, the scheduler being configured to:
identify a plurality of services initiated during the boot-up process of the electronic device,
register system parameters associated with the electronic device for each of the plurality of services,
determine a criticality of each of the plurality of services for the boot-up process, wherein the criticality indicates whether each of the plurality of services is critical or non-critical for the boot-up process,
tag label data to each of the plurality of services, wherein the label data represents whether each of the plurality of services is critical or non-critical, and
cluster each of the plurality of services into an accelerating cluster or a decelerating cluster based on the registered system parameters associated with the electronic device for each of the plurality of services and the tagged label data to each of the plurality of services,
boot the electronic device by assigning the services to the at least one big core and the at least one small core based on the clustering,
wherein a service of the plurality of services is determined as critical for the boot-up process based on that the service is enabled or disabled by a user input in a notification settings screen of the electronic device.

22.	(Currently Amended) The electronic device of claim 16,
wherein a service of the plurality of services is determined as critical for the boot-up process if the service initiates a predefined number of other services, and 
wherein the service is determined as non-critical for the boot-up process if the service does not initiate the predefined number of other services. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186